DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 4/27/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 7/28/2022
In the Claims:
In Claim 1 ln 17, please add the limitation of “a” between the limitation of --the energy harvester further comprises-- and --diode arranged on the flexible printed circuit--
In Claim 1 ln 23, please replace the limitation of “via the hole” with --via the corresponding one of the holes--
The following is an examiner’s statement of reasons for allowance:
Cours (US Pub No. 2010/0311262), Cho (US Pub No. 2012/0216849), Higashikozono (US Pub No. 2003/0193322), and Wang (US Pub No. 2011/0253192) are the closest prior art.
	Cours et al. teaches a energy harvester [Fig. 1-4, 0009-0012] comprising: an energy harvesting section having a flat plate shape [102, Fig. 4, 0029]; and a pair of connectors that are electrically conductive [plurality of 224, Fig. 3, 0027]	
	wherein the energy harvesting section includes: an electricity generating region that utilizes energy in an external environment to generate electrical power [topside of module 102, Fig. 4, 0029]; 
	and a pair of metal foils [bottom portion of 400 and 402, Fig. 4, 0027] that extend from the electricity generating region to a peripheral part of the energy harvesting section and to which the electrical power is supplied [Fig. 4], the peripheral part includes a pair of holes that expose part of each of the metal foils [See areas around 400 and 402 in figure 4],
	 and each of the connectors includes: a spring [Bent portion of 400 and 402, Fig. 4, 0027] that is electrically connected to a corresponding one of the metal foils [bottom portion of 400 and 402, Fig. 4, 0027] exposed via a corresponding one of the holes [Fig. 4]; 
	a terminal part [202, Fig. 2, 0019] that is electrically connected to the spring and that is connectable to an external device [Fig. 1, 0018-0019]; and a flat plate part that overlaps with the energy harvesting section [Fig. 1].
	Cho et al. teaches electrical configuration comprising a flexible printed circuit board [200, Fig. 3, 0052] connection to junction box [400, Fig. 3, 0052], which are directly connected to diodes to prevent shorts [0055].
	Higashikozono et al. teaches a first housing [22, Fig. 11-12, 0088] including a pair of projecting parts [24, Fig. 11-12, 0098]; and a second housing [42, Fig. 11, 0088]] including a pair of fitting parts into which the projecting parts respectively fit [Fig. 11]. 
	Wang et al. teaches a junction box includes a first diode, a first electric connection body connected to the first diode, and first foils respectively spliced with the first electric connection body [0007]
	Modified Cours et al. teaches the structural limitations of the claim but does not disclose the limitations of “the energy harvester further comprises a diode arranged on the flexible printed circuit, one of the metal foils includes a first metal foil and a second metal foil, one end part of the first metal foil is electrically connected to a positive electrode side of the electricity generating region and another end part of the first metal foil is electrically connected  to an anode of the diode, and one end part of the second metal foil is electrically connected to a cathode of the diode and another end part of the second metal foil is exposed via the corresponding one of the holes and is electrically connected to the spring.” in claim 1 and the limitations of “a spring that is electrically connected to a corresponding one of the metal foils exposed via a corresponding one of the holes; a terminal part that is electrically connected to the spring and that is connectable to an external device; and a flat plate part that overlaps with the energy harvesting section, the first housing and the second housing sandwich the peripheral part and the connectors, the peripheral part includes a pair of first penetrations through which the projecting parts are respectively inserted, and the flat plate part includes a second penetration through which a corresponding one of the projecting parts is inserted.” in claim 12.
	These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “the energy harvester further comprises a diode arranged on the flexible printed circuit, one of the metal foils includes a first metal foil and a second metal foil, one end part of the first metal foil is electrically connected to a positive electrode side of the electricity generating region and another end part of the first metal foil is electrically connected  to an anode of the diode, and one end part of the second metal foil is electrically connected to a cathode of the diode and another end part of the second metal foil is exposed via the corresponding one of the holes and is electrically connected to the spring.” in claim 1 and the limitations of “a spring that is electrically connected to a corresponding one of the metal foils exposed via a corresponding one of the holes; a terminal part that is electrically connected to the spring and that is connectable to an external device; and a flat plate part that overlaps with the energy harvesting section, the first housing and the second housing sandwich the peripheral part and the connectors, the peripheral part includes a pair of first penetrations through which the projecting parts are respectively inserted, and the flat plate part includes a second penetration through which a corresponding one of the projecting parts is inserted.” in claim 12.
	Therefore; claims 1, and 4-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726